 In the Matter of A. S. ABELL COMPANY, PUBLISHER, THE SUN PAPERS :THE SUN, THE SUNDAY SUN, THE EVENING SUN5 EMPLOYERandAMERICAN NEWSPAPER GUILD, CIO, PETITIONERCaseNo. 5-RC-104.Deeided January11, 194.9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all employees in theeditorial and news departments of the Employer, including telephoneoperators, but excluding certain managerial and administrative em-ployees, and supervisors.'The Employer contends that in additionto those excluded by the petitioner, editorial writers, telephone oper-ators, and copy boys and copy girls should be excluded from a unit ofnews department employees; and that certain individuals should bei The parties are in agreement as to the exclusion of the following:publisher;executiveeditor ; assistant to executive editor ; general managing editor ; editor-in-chief; editor,The Sun ; editor,The Evening Sun ; managing editor, The Sun ; managing editor, TheEvening Sun;confidential secretaries to all of the foregoing;head of Universal ArtDepartment;General Feature editor;Sunday Feature Section editor;Sunday Roto-gravure editor;director of photography;city editor,The Sun ; city editor, The EveningSun ; assistant managing editors, The Sun ; assistant managing editors, The EveningSun ; sports editor,The Sun;sports editor,The Evening Sun ; news editor,The Sun ;news editor,The Evening Sun; chief librarian ; and employees of the Washington Bureauworking in Washington.81 N. L.R. B., No. 16.82 A. S. ABELLCOMPANY,PUBLISHER83excluded from any unit found appropriate on the ground that they areconfidential or managerial employees, or supervisors.2The disputed categories are as follows :1.Editorial writers:The Employer contends that editorial writersare managerial employees, have no community of interest with em-ployees of the news staffs, and should be excluded from a unit of suchemployees.The Petitioner contends that the editorial and news de-partments together constitute an appropriate unit.Editorial writersof The Sun and The Evening Sun are under the direction of an editor-in-chief.They are separately located, have private offices, and theirworking conditions are generally dissimilar from those of the news-gathering staff.They have daily conferences at which the editorialpolicy of the newspapers is discussed and formulated.The Employerhas an unwritten "body of doctrine" which guides editorial writersin the preparation of editorials.Editorial writers are hired only iftheir philosophy coincides with this established doctrine, and theEmployer may discharge any who deviate therefrom.As long asthey remain within the framework of this policy, they may exerciseconsiderable discretion as to the editorial position of the newspaperson specific issues.The contention that editorial writers are "managerial" employeeswas rejected in another newspaper case in which the Board held that"the responsibilities of the editorial writers are not substantially dif-ferent from those of the other employees" of the news staff.3Wherespecial circumstances are shown, the Board has found that an edi-torial adviser "participates in the formulation, determination, andeffectuation of management policy," 4 but as a general rule such writersare included, with reporters, rewrite men, and other editorial em-ployees, in one unit.'The modern metropolitan newspaper is a large-scale business enterprise.The editorial content of a newspaper con-stitutes a relatively small proportion of the final product of such anenterprise.Management policy includes administrative, advertis-ing, and business policy, as well as editorial policy.True, editorialwriters may express management policy on certain topics, but even in2On July 22, 1938,the Employer and the Baltimore Newspaper Guild,C. I. 0., enteredinto an agreement for a consent election.The parties stipulated that the appropriateunit should include editorial writers, copy boys,make-up men,assistant city editors, andfinancial editors, all of whom the Employer now seeks to exclude,and that it should ex-clude telegraph editors and the assistant Sunday editor,whom the Petitioner would nowinclude.Matter of A. S.Abell Company,5-R-197.8Matter ofWorcester Telegram Publishing Company, Inc.,61 N. L. R. B. 1118.4Matter of Marcellus M.Murdock, d/b/aThe Wichita Eagle,69 N.L R. B. 1270."Matter of The Register & Tribune Company,73 N L RB 728;Matter of WorcesterTelegram Publishing Company, Inc.,supra;Matter of Times Publishing Company,49N. L R. B.506;Matter of Telegram Publishing Company,44 N.L. it. B. 461;Matter ofNew York Times Company,32 N. L.R. B. 928.829595-50-vol. 81-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDso doing they are guided by a "body of doctrine" which, though morenebulous than the blueprint which guides a skilled craftsman, none-theless exists as a restriction on the exercise of their full discretion.We find no basis in the record for a conclusion that the Employer'seditorial writers formulate or determine management policy.The Employer states that it has carefully selected and instructed itseditorial writers, and that it insists that they keep themselves free fromoutside commitments which might impair their judgment or dividetheir loyalties.It contends that to ask such men to participate in aunion election is to ask them to compromise themselves, to yield partof their loyalty to an outside organization.The Board rejects thiscontention.We cannot subscribe to the suggestion that participationin a union election or membership in a labor organization "compro-mises" integrity or freedom of thought.The Supreme Court dis-missed a similar argument, saying :The order of the Board in nowise circumscribes the full free-dom and liberty of the Petitioner to publish the news as it desiresitpublished or to enforce policies of its own choosing . . .and . . . to discharge . . . any editorial employee who fails tocomply with the policies it may adopt .6With regard to the Employer's contention that editorial writerslack a community of interest with other employees, the record in thiscase indicates that there is occasional consultation between editorialwriters and newsmen, for the purpose of obtaining background infor-mation or suggesting news stories, and that transfer of an employeefrom the reportorial staff to the editorial writing staff is not unknown.Clearly there is an interdependence between employees of the newsdepartment who gather and write news, and editorial writers, whoeditorialize that news.In view of the decisional pattern in the news-paper industry, we find that a unit including both editorial and newsdepartments is appropriate for collective bargaining.2.Telephone operators:The Petitioner contends that the telephoneoperators should be permitted to determine for themselves whetheror not they wish to be included in the unit.Telephone operators com-prise a subdivision of the Employer's business department.We findno justification in the record for departing from our practice of exclud-ing such employees from a unit composed of editorial and newsdepartments.'3.Copy boys and copy girls:The Employer contends that "copychildren" are messengers who have such routine duties as filling pasteAssociated Press vN. L. R. B,301 U. S. 103' See Matterof Field Enterprises,Inc.,73 N. L RB. 141, and casescited therein A. S. ABELL COMPANY, PUBLISHER85pots, sharpening pencils, and running errands; that they are transientemployees who remain with the Employer for short periods of time ;and therefore, that they have no community of interest with reporters,rewrite men, and copy readers of the news department.The Peti-tioner seeks their inclusion in the proposed unit.The Employer's normal complement of copy boys is approximately30.In the 21/2 years preceding the hearing, the Employer hired 154copy boys and girls, and 147 of them left its employ.Although manyof these employees remain with the Employer for only 6 months to ayear, at least 8 or 10 copy boys have been promoted to jobs as reporters,photographers, and other positions.Thus, although hired to do themenial tasks about the news department, these employees have an op-portunity to progress if they have the interest and ability to do so.They work in the news department, are a small but indispensable cogin the production of the newspaper, and have traditionally been in-cluded in editorial units, even where they are only part-time em-ployees.,,For these reasons, we shall include them in the unit herein-after found appropriate.4.Assistant city editors:The Employer contends that assistantcity editors are supervisors and should therefore be excluded fromthe unit sought by the Petitioner. There are two assistant city editorson the staff of The Sun and two on The Evening Sun. They are underthe direct supervision of their city editor and under the general su-pervision of a managing editor or assistant managing editor.Oneach paper, the city editor and his two assistant city editors arrangetheir shifts to cover a period of 12 to 16 hours. The city editor ispresent during the busiest portion of the day, and the assistant cityeditors are in charge of the city desks before he arrives and after heleaves.At least 1 day a week the city editor is off duty, and theassistants are then in sole charge.The assistant city editors read copyand make routine assignments to reporters.They can reject stories,and are occasionally consulted by management with regard to thequality of work being done by particular reporters.As there havebeen very few discharges from the Employer's staff, there was muchconjecture but little evidence in the record as to the authority of assist-ant city editors to recommend discharges.Copy boys and girls arehired by the assistant city editors, but all other hiring is done by amanaging editor, an assistant managing editor, or a city editor.Theauthority to grant promotions is vested in the city editor or his su-periors, although the opinion of an assistant city editor is given some8Matter of Marcellus M Murdock, d/b/a The Wichita Eagle,69 N L R B 1270Matter of Chicago Daily News,56 N L R B274; Matter of The New York Times Company32 N L R B 928 86DECISIONS OF NATIONALLABOR RELATIONS BOARDweight.These assistant city editors appear to have the authorityeffectively to recommend changes in the employmentstatus of someof their subordinates,and at regularintervals they responsibly directa large department.9Accordingly, we shall exclude them from theunit.5.Telegraph editors and chiefs of copy desks:On both The Sunand The Evening Sun there is a copy desk which is under the directionof the news editor; of a telegraph editor, who functionsas an assist-ant to the news editor; and of a chief of the copy desk, who is com-monly referred to as the "slot man." The Employer seeks to excludenews editors, telegraph editors, and chiefs of copy desks from thebargaining unit as supervisors.The Petitioner concedes that the newseditors should be excluded, but contends that telegraph editors andchiefs of copy desks are not supervisors and should be included.There are approximately 15 copy readers on The Sun and 12 onThe Evening Sun. They work in overlapping shifts so that there are,under ordinary circumstances, only 8 or 10 working at one time. Theirfunction is to read both local and telegraph copy, edit it, and writeheads for it.The news and telegraph editors determine the size ofheads and length of stories for the front page and inside pages. Thechief of the copy desk receives the copy from the telegraph editoror the city editor and distributes it to copy readers with instructionsas tothe kind of head to be put on it and the amount of space to beaccorded it.Either the chief of the copy desk or the telegraph editormay reject work, and they may be consulted by a superior in connec-tion with payraisesor disciplinary actions.As in the case of assist-ant city editors, there are regular periods during the day in whicheither the telegraph editor or the chief of copy desk is in charge of thedepartment.Assistant news editors and chiefs of copy desks have usually beenexcluded from bargaining units by the Board. 10On the basis of thefacts before us, we find that these telegraph editors and chiefs of copydesks have the authority responsibly to direct their subordinates andto recommend changes in their employment status.Accordingly, weshall exclude them from the unit n9 Assistant city editors of large metropolitan newspapers have sometimes been excludedfrom bargaining units found appropriate by the Board,Matter of The New York TimesCompany,32 N. L. It. B.928; and sometimes included in such a unitMatter ofMarshallField, d/b/a The Chicago Sun,46 N. L. It.B. 1335 ;Matter of Seattle Times Company,46 N. L.It. B. 1019.10Matter of Chicago Journal of Commerce,Inc.,73 N. L. It. B 1213;Matter of ChicagoDaily News,Inc,56 N. L. It. B.274;Matter of Seattle Times Company,46 N. L R B 1019.ItMembers Houston and Murdock would find that, as the authority of telegraph editorsand chiefs of copy desks is limitedby theclose supervision of the news editor and anassistant managing editor, and as the record does not adequately establish the existenceof power of effective recommendation,such employees are not supervisors within themeaning of the Act, as amended,and should be included in the unit. A. S. ABELL COMPANY, PUBLISHER876.Assistant sports editors:The Employer requests that the assist-ant sports editor of The Sun and the assistant sports editor of TheEvening Sun be excluded from the unit as supervisors.The duties ofassistant sports editors are in some respects similar to those of assistantcityeditors.They read copy and make spot assignments to reporters.In the absence of the sports editors, who are out of the office a consider-able portion of the time, the assistant sports editors are responsiblefor the direction of the sports departments.Although permanentassignments within the departments are made by the sports editors,who also make the decisions concerning hiring, discharging, and payraises, they consult their assistant regarding such matters.The Board has frequently held that assistant sports editors aresupervisors where it appeared that they had considerable authorityfor the direction of their department and could affect the employmentstatus of subordinates 12We find in the present case that the assistantsports editors are supervisors within the meaning of the Act, and ac-cordingly, they will be excluded from the unit 13i.Racing editor:The Employer would also exclude the racingeditor of the Sun papers.During the Maryland racing season, whichlasts approximately 3 months, one sports reporter from The Sun andone from The Evening Sun are assigned to assist the racing editor.The racing editor gives them daily assignments while they are workingwith him, but exercises no other supervisory authority over them.Wefind that he is not a supervisor within the meaning of the Act, andwill include him in the unit.8.Make-up editors and assistant make-up editors:On each paperthere is a make-up editor and an assistant make-up editor, who, theEmployer contends, are supervisors or managerial employees. It istheir responsibility to see that the paper is set up in accordance witha schedule which they receive from the news departments.Theyarrange the position of articles on each page, and, where physicallimitations require, they may shorten a story or shift it to anotherpage.The relationship of the make-up editor to the assistant make-upeditor is that of a leadman rather than a supervisor, and neither themake-up editor nor the assistant exercises supervisory authority overthe men in the composing room. The Employer maintains that themake-up editor and his assistant represent the news department andmanagement in the composing room, that they exercise independentjudgment, and that they are, therefore, managerial or executive em-a2Matter of Chicago Daily News,56 N. L R.B. 274;Matter of MarshallField, d/b/aThe Chicago Sun, 46 N.L. R. B. 1335;Matter of Eventing News Association,46 N. L R B763."As in the case of telegraph editors and chiefs of copy desks,and for the samereasons, Members Houston and Murdock would include assistant sports editors in the unit 88DECISIONS OF NATIONALLABOR RELATIONS BOARD^ployees.Clearly, theirdiscretionis limitedto occasionswhen theinstructionsfromthe editorial and news departments conflict withmechanical limitations, and is no greaterthan that exercised by anyhighly skilled craftsman.We find no basis for excluding such em-ployees from the appropriate unit.There is also a make-up editorfor the Sunday Feature Section and 'Magazine.He has no assistants,and does not work under the pressure that is exerted on themake-upmen for the regular editions.Consequently his authority and dis-cretion are even more limited.We shall include all the make-upeditors and assistant make-up editors in the unit hereinafter foundappropriate.9.Field correspondents and Washington Bureau correspondents:At the time of the hearing, there were two employees classified as fieldcorrespondents and two employees assigned to the Washington Bureauwhom the Petitioner seeks to include in and the Employer to excludefrom the unit.The Petitioner concedes that employees assigned totheWashington Bureau who work primarily in Washington shouldbe excluded.The classification of field correspondent was created by the Employerafter the war to utilize the ability and experience of certain of itswar correspondents.These men are given special assignments : forexample, to cover a political convention, to travel with a presidentialcandidate, or to travel around the world studying internationalproblems.However, they ultimately return to Baltimore, and maywork there many months before another major assignment is forth-coming.They have desks in the city room with other reporters, andmay be assigned to write localstories aswell as those ofnationalimport.Although thesemen, becauseof their superior skill and experience,have been promoted to more responsible positions than that of a regu-lar reporter, they remain essentially reporters.The Employer's con-tention that they lack a community of interest with the local newsstaff is without merit.Equally baseless is the Employer's argumentthat, because the writing of these men is interpretative rather thanfactual reporting, they should be "above suspicion," and should nothave attached to them the label of any organization which has takenpositions on social,economic, political, or ideological issues.Thiscontention is identical with that advancedas to editorialwriters, andmust be dismissed for the samereasons.We find that the field cor-respondents are employees who have a sufficient community of interestwith the otheremployeesof the news and editorial departments to beincluded in the same bargaining unit. A. S. ABELL COMPANY, PUBLISHER89At the time of the hearing, two employees were carried on the Em-ployer's pay roll as members of the Washington Bureau who wereactually working out of Baltimore, covering local or national politicalassignments in much the same fashion as field correspondents do.Asthe nature of their work and their working conditions are indistin-guishable from those of the employees in the unit hereinafter foundappropriate, they will be included.However, if they should be as-signed to work regularly out of Washington, they will no longer beeligible to vote in the election hereinafter directed, or to constitutepart of the unit.10.Dramatic critics:The Employer contends that the motion pic-ture and dramatic critics of The Sun and The Evening Sun should beexcluded because their work involves the exercise of independent judg-ment.As in the case of the editorial writers and field correspondents,the Employer maintains that inclusion in the unit would preclude theimpartial exercise of their independent judgment and would impairthe public's acceptance of their critiques.We are not persuaded, how-ever, that the Employer's drama critics will be any less competent topass upon the merits of motion pictures and stage plays because oftheir inclusion in the appropriate unit.We find no justification inthe record for the exclusion of dramatic critics, and they will thereforebe included in the unit.11.Cartoonist:The Employer seeks to exclude its cartoonist fromthe unit on the same grounds that it advanced for the exclusion ofeditorial writers, field correspondents, and dramatic critics.For thereasons set forth above, we find these grounds unpersuasive, and weshall therefore include the cartoonist in the unit.12.Chiefs and assistant chiefs of the Art and Photographic De-partments:The Employer contends that the assistant chief of theUniversal Art Department and the two assistant chiefs of the Uni-versal Photographic Department are supervisors.These assistantchiefs act for the heads of their departments when the heads are illor on vacation.The authority of these employees is too limited andtoo infrequently and sporadically exercised to warrant supervisoryclassification, and we find none of them to be a supervisor within themeaning of the Act.The Employer also contends that the chief photographer of theMagazine Department should be excluded.By his own admission,this individual works alone and exercises no authority over the otherphotographer in the Magazine Department.He will be included inthe unit.13.Assistant editor of Sunday Feature Section, assistant editor ofSunday Magazine, and secretary to editors:The assistant editor of 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Sunday Feature Section is in charge of the department when theeditor is ill or on his 3 weeks' vacation.On such occasions, the assist-ant editor exercises a limited discretion over the eight persons in thedepartment and over the contents of the Sunday Feature Section.His regular function is to read copy, and there is no evidence that heever recommended the hiring, discharge, promotion, or transfer ofanyone in the department.The assistant editor of the Sunday Magazine is in charge of a staffof five employees when the head of the department is absent. Suchabsences are infrequent, and, if serious questions arise at such time,they are decided not by the assistant editor but by some higherauthority.These two assistant editors, like assistant chiefs of the Art andPhotographic Departments, exercise limited and sporadic authority.We find that they are not supervisors within the meaning of the Act,and they will therefore be included in the unit.The Employer contends that the secretary to the editors of theSunday Feature Section and the Sunday Magazine is a confidentialemployee because she has access to the budgets prepared by the editorsof these departments.Neither of these editors is on the committeewhich accepts or rejects departmental budgets.The Board excludesemployees who assist in a confidential capacity anyone exercisingmanagerial functions in the field of labor relations 14However, theeditors of these departments perform no such function.Thereforetheir secretary will be included in the unit.14.Assistant librarians:Both the Petitioner and the Employeragree to exclude the assistant librarian who, at the time of the hear-ing, was acting as head of the library.The Employer contends thatthe night librarian is also a supervisor and should be excluded.The night librarian's duties are to cut and file newspaper clippingsand answer telephone calls for information.She has two youngpeople, usually students, who assist her, each working on alternatenights.Although she interviews her assistants before they are hired,she does not have authority to hire them, and she does not know whatsalaries they receive.She trains her assistants, who do the samekind of work she does.On One occasion she complained to the headlibrarian that one of her assistants could not do the work; he wasinterviewed by the head librarian, and discharged.It appears that although the night librarian may assign and guidethe work of her assistants, her authority to recommend action affect-ing their employment is rarely exercised, and is subject to independent'4Matter of The Register & Tribune Company,73 N. L. R. B.728;Matter of FarmJournal, Inc.,69 N. L. R. B. 1346. A. S. ABELL COMPANY, PUBLISHER91investigation.Although the record indicates that it is a functionof the night librarian to direct her assistants with some degree ofresponsibility, we are not convinced, on the basis of all the evidence,that she has the required authority "responsibly to direct" withinthe meaning of Section 2 (11) of the Act, as amended.Accordingly,we find that the night librarian is not a supervisor within the mean-ing of the Act, and we shall therefore include her in the appropriateunit.15.Heads of the Financial Departments:The Employer seeks theexclusion of the heads of the Financial Departments of the Sun paperson the ground that they are supervisors.The Financial Tabulating Department of The Evening Sun as-sembles tabular information, stock, bond, and curb tables, and otherfinancial information.The chief of this department has two regularclerks, and, during the rush periods of the day, several messengersare assigned to his department.The regular clerks have other dutiesunrelated to financial tabulation, such as distribution of patterns,comics, and radio programs; and they may be assigned to do othertasks by the managing editor.There is no evidence in the record asto what authority the chief financial tabulator has over the clerkswho regularly assist him.The financial editor of The Sun writes a daily column on financialnews, and selects material that goes into the financial section.Oneman assists him part of the day in making up the section and writingheadlines.This assistant has other duties, such as separating anddistributing Associated Press copy to the various departments, andhandling radio programs.The financial editor had nothing to dowith the selection of this employee, has no authority to increase hissalary, and does not know what that salary is.He testified thathe thought that, if the work of this assistant was unsatisfactory, hecould speak to the managing editor, who would look into the situa-tion, though there had never been an occasion for such action.Thisassistant's predecessor was a man of considerable experience overwhom the financial editor exercised no supervision at all.From the foregoing facts, we find that neither the chief of theFinancial Tabulating Department of The Evening Sun nor the finan-cial editor of The Sun is a supervisor within the meaning of the Act;they will therefore be included in the unit.We find that all the employees in the Editorial and News Depart-ments of the Employer, including editorial writers, copy boys andgirls, the racing editor, make-up and assistant make-up editors, fieldcorrespondents,Washington Bureau correspondents working regu-larly in Baltimore, dramatic critics, cartoonist, assistant chief of the 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDArt Department, assistant chiefs of the Photographic Department,chief photographer of the Magazine, assistant editor of the SundayFeature Section, assistant editor of the Magazine, the secretary tothe editors of the Sunday Feature Section and Magazine, the nightlibrarian, the chief of the Financial Tabulating Department, and thefinancial editor, but excluding telephone operators, news editors, as-sistant city editors, telegraph editors, chiefs of copy desks, and assist-ant sports editors, and also excluding certain managerial and con-fidential employees, and all supervisors," constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with A. S. Abell Company, Pub-lisher,The Sun Papers : The Sun, The Sunday Sun, The EveningSun, Baltimore, Maryland, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifth Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, as amended, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented by American Newspaper Guild, CIO, forthe purposes of collective bargaining.14All those persons set forth in footnote 1, above.